Exhibit 10.10

AMENDMENT TO MASTER REPURCHASE AGREEMENT

Amendment to the Master Repurchase Agreement, dated as of April 15, 2009 (the
“Amendment”) by and between Citibank Global Markets Inc. (“CGMI”), and First
State Bank (“Counterparty”).

Reference is made to the Master Repurchase Agreement, dated as of May 23, 2007
by and between CGMI and Counterparty as such agreement may have been amended or
supplemented in writing prior to the date hereof (the “Agreement”).

WHEREAS, the parties have entered into the Agreement (as defined herein); and

WHEREAS, for good and valuable consideration the receipt of which is hereby
acknowledged by Counterparty, the parties wish to amend the Agreement as
hereinafter provided.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Defined terms.

Capitalized terms used in this Amendment without definition shall have the
meanings assigned to them in the Agreement.

2. Amendment. Annex I (Supplemental Terms and Conditions) to the Agreement is
hereby amended by deleting the date “February 10, 2006” in the first and second
lines and replacing it with “May 23, 2007”.

3. Amendment and Restatement of Annex II.

Effective the date of this Amendment, Annex II is hereby amended and restated in
the form set out in Schedule 1 hereto.

4. Extent of Modifications

Except as expressly modified herein, all terms, conditions, covenants and
agreements contained in the Agreement are hereby confirmed and ratified and
shall continue in full force and effect.

5. Governing Law

This Amendment will be governed by and construed in accordance with the law of
the State of New York without giving effect to the conflict of law principles
thereof.

6. Power and Authority

Each party represents to the other party on the date hereof that it is duly
authorized to execute and deliver this Amendment and to perform its obligations
hereunder and



--------------------------------------------------------------------------------

thereunder and has taken all necessary action to authorize such execution,
delivery and performance; the person signing this Amendment on its behalf is
duly authorized to do so on its behalf; it has obtained all authorizations of
any governmental body required in connection with this Amendment and such
authorizations are in full force and effect; it is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, in good standing; the execution, delivery and
performance of this Amendment do not and will not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets; and its obligations under this Amendment constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms.

7. Entire Agreement

The Agreement, as modified by this Amendment, constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.

8. Execution by Counterparts

This Amendment may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CITIGROUP GLOBAL MARKETS INC. By:  

 

Name:   Title:  

 

FIRST STATE BANK By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

ANNEX II

Names and Addresses for Communications Between Parties

CITIGROUP GLOBAL MARKETS INC.

Contract Issues:

Citigroup Global Markets Inc.

Attention: Nicole Mari Junco

111 Wall Street, 17th Floor

New York, NY 10005

Telephone: 212-657-1648

with a copy to:

Sanjay Reddy

390 Greenwich Street, 5th Floor

New York, New York 10013

Telephone: 212-723-6293

Operations Issues:

Citigroup Global Markets Inc.

Anthony Vazquez

540-580 Crosspoint Pwky

Getzville, NY 14068

Telephone: 716 730 6016

[INSERT CONTACT INFORMATION]